Judgment dismissing complaint at the close of plaintiff’s case reversed upon the law and a new trial granted, with costs to appellant to abide the event. Defendant owed plaintiff — an invitee — a duty of reasonable care. (Vaughan v. Transit Development Co., 222 N. Y. 79; Hudson v. Church of Holy Trinity, 250 id. 513.) While defendant was subject to no statutory duty to keep the vestibule and stairway lighted, it was for the jury to say whether defendant was negligent and the plaintiff free from contributory negligence. Lazansky, P. J., Young, Johnston and Taylor, JJ., concur; Carswell, J., dissents and votes to affirm.